Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 7, 2016

                                           No. 04-16-00173-CV

                                     IN RE Stephen KENNEDY,
              H.L. Polinard, Irene Polinard, Matthew Reynolds, and William Malcomson


                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On March 29, 2016, relators filed a petition for writ of mandamus and motion for
temporary orders pending a ruling on the mandamus petition. The court has considered the
petition for writ of mandamus and is of the opinion that relators are not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and motion for temporary orders are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on April 7, 2016.



                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.


                                                           ___________________________________
                                                           Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2015-CI-10692, styled Woodlawn Christian Church of San Antonio, Inc.
v. James Paul Tisdel Jr., Carolyn Tisdel and George Alejos, pending in the 408th Judicial District Court, Bexar
County, Texas, the Honorable Karen H. Pozza presiding.